May 4, 2012 RE: Get cash now from your Jones Lang LaSalle Income Property Trust, Inc. investment (formerly Excelsior LaSalle). Dear Investor, Good news!Now you can sell your Jones Lang LaSalle Income Property Trust, Inc. investment and regain control of your money.Right now, MacKenzie will pay you $30.50 per Share. Now you can do what you want with your money—move it to a more liquid investment, pay off your bills, or buy something you really need-and quit waiting for Jones Lang LaSalle Income Property Trust, Inc. to decide if or when you get your money back. Butthis offer expires on June 15, 2012, so you must act soon. Why take advantage of this opportunity today? · Guarantee your cash now. Jones Lang LaSalle Income Property Trust, Inc. has an infinite life, and it has not said when it might liquidate.It suspended its dividend in May 2009 and has not repurchased any shares since 2008.The anticipated new offering will not provide any liquidity for your Shares until, at the earliest, one year after the offering is declared effective by the SEC.There is no guarantee that the offering will ever happen, of course, or that there will be sufficient funds in the repurchase program to repurchase all of your Shares.Sell today and ensure you get your money out from this security. · Avoid further declines in value.The Corporation’s reported NAV has declined nearly 60% since its peak in 2008. Lock in the amount you can receive from your Shares now. · Highest Offer Price. Compared to our previous tender offer at $21 per shares, we have increased our offer price by approximately 45% to $30.50 per share! · Regain control over your investments. It’s your money, but you can’t access it. Now you can move your money into a more liquid investment or simply cash out and pay your bills. · Sell without broker fees or commissions. Most secondary market sales incur fees and commissions of up to 7% of the sale price and are subject to a $150 - $200 minimum fee per trade. With us, these fees and commissions are eliminated. · Remove retirement account fees. Many IRAs charge additional fees for holding this type of asset. We can send your cash directly to your retirement account so you can consolidate your accounts or transfer the funds to an account that charges lower fees. If you act today, you can get your cash now. We will mail your check within three business days after Jones Lang LaSalle Income Property Trust, Inc. confirms the transfer. MacKenzie has been in the business of buying private real estate investments for over 25 years and has successfully cashed-out tens of thousands of investors like you. Our advisory affiliate is a registered investment adviser with the SEC and has over $200 million dollars under management. There are no financing contingencies with this offer. Please carefully read the enclosed Offer to Purchase and Assignment Form. If you choose to sell your Shares to us, please fill out the enclosed form and return it to us today so we can send you your money. If you have any questions, please call us at (925) 631-9100, fax us at (925) 631-9119, or email us at offers@mackenziecapital.com. Sincerely, Pat Patterson Chairman, MacKenzie Capital Management, LP P.S. Remember, this offer expires June 15, 2012 (unless extended). So don’t delay. Fill out and mail in the Jones Lang LaSalle Income Property Trust, Inc. Assignment Form today so we can transfer the Shares and rush you a check.
